IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
HAMPTON MANOR, INC., ETC., ET AL.,

             Appellant,

 v.                                                    Case No. 5D12-3568

JOYCE FORTNER,

             Appellee.

________________________________/

Opinion filed July 11, 2014

 Appeal from the Circuit Court
 for Marion County,
 Jack Singbush, Judge.

 Michael E. Rodriguez, of Michael E.
 Rodriguez, P.L., Tampa, for Appellant.

 Christopher J. Roberts and Joel J.
 Ewusiak, of Ewusiak & Roberts, P.A.,
 Safety Harbor, for Appellee.


BERGER, J.

      Hampton Manor, Inc., Hampton Manor of Pasco, Inc., Hampton Senior

Management, Inc., Hampton Manor North, LLC (hereinafter, collectively, "Hampton") and

Peder Johnsen, appeal an order for civil contempt, which was entered when the trial court

found that Hampton CEO, Johnsen, had willfully and intentionally failed to prepare the

required Form 1.977 Fact Information Sheet after final judgment was entered in favor of
appellee, Joyce Fortner, on her Whistleblower Act claim. We affirm the order in all

respects except for the imposition of the $4,000 fine.

       "[T]he primary purpose of a civil contempt proceeding is to compel future

compliance with a court order. A civil contempt sanction is coercive in nature and is

avoidable through obedience." Chetram v. Singh, 937 So. 2d 716, 718-19 (Fla. 5th DCA

2006) (quoting Gregory v. Rice, 727 So. 2d 251, 253 (Fla. 1999)). "While there is a broad

arsenal of coercive civil contempt sanctions available to the trial court, . . . to be a valid

civil contempt sanction the contempt order must include a purge provision." Parisi v.

Broward Cnty., 769 So. 2d 359, 365 (Fla. 2000) (citing Gregory, 727 So. 2d at 254).

"Without this critical protection, there is a danger that the contempt sanction could be

transformed from a civil to a criminal contempt sanction without any other underlying

procedural protections attendant to criminal proceedings." Id. (citing Int'l Union, United

Mine Workers of Am. v. Bagwell, 512 U.S. 821, 827 (1994); Pompey v. Cochran, 685 So.

2d 1007, 1013 (Fla. 4th DCA 1997)). Thus, a fixed fine with no conditions is considered

a criminal sanction because the contemnor has no subsequent opportunity to reduce or

avoid the fine through compliance. Id.

       In the present case, as relates to the imposition of the $4,000 fine, the written

contempt order provides:

              Mr. Johnsen may purge this contempt order upon payment of
              the $4000 fine to the Sheriff for delivery to the Clerk of this
              court, and the full completion of the four (4) fact information
              sheets required by the judgment . . . .

However, the transcript of the proceedings before the trial court clearly demonstrates that

the $4,000 fine was not intended to be a means by which Johnsen could purge his jail




                                              2
sentence, but rather it was intended to serve as a coercive sanction for failing to complete

Form 1.977. The trial court's oral pronouncement confirms this conclusion:


              The fact information sheets are plain and unambiguous. It’s
              the judgment of the court that that’s not all that was required.
              The forms were not complete. And I order to coerce your
              performance, which is required, and in the manifest interest of
              preserving the integrity of the judicial system, the court
              imposes a fine of $4000 to be payable to the clerk of court.

              The court, as a further sanction, will find entitlement to
              attorney’s fees for bringing this action, and will reserve
              jurisdiction to conduct an evidentiary hearing on that should
              the parties not agree and payment not be made.

              Further, the court believes that the egregiousness of your
              failure to comply with the court’s order mandates that as a
              further coercive sanction, that you be remanded into the
              custody of the high sheriff of Marion County, or one of his duly
              constituted deputies, where you shall be held at the Marion
              County Jail for a period of 15 days.

              You may purge your contempt and be released from
              incarceration prior to that time upon completion of the forms
              that were not completed. Notice by your counsel that that has
              been done will be sufficient.

       To the extent there is a conflict between the oral pronouncement and the written

order, it is the oral pronouncement that controls. See Romero v. Romero, 916 So. 2d

952, 954 (Fla. 3d DCA 2005) ("Since the written contempt order failed to accurately reflect

the circuit court's oral rulings, we reverse and remand to the circuit court."); Xavier J.

Fernandez, P.A. v. Sun Bank of Tampa Bay, 670 So. 2d 1106, 1107 (Fla. 2d DCA 1996)

("Reversal is required where the final judgment is inconsistent with the trial court's oral

pronouncements.").




                                             3
      Although the trial court has the discretion to impose a $4,000 fine as a coercive

sanction, it was required to provide Johnsen with an opportunity to purge the fine by fully

completing the Form 1.977 Fact Information Sheet for each Hampton entity. Because the

fine imposed was fixed and unconditional, we agree with Hampton that it was not

coercive, but rather punitive, and improperly transformed the fine from a civil contempt

sanction to a criminal contempt sanction. See Parisi, 769 So. 2d at 365. This was error.

      Accordingly, we reverse the order of civil contempt as it relates to the payment of

the $4,000 fine and direct the trial court to refund the fine upon completion of the

disclosure forms. Additionally, on remand, the written order shall accurately reflect the

trial court's oral pronouncements, including a provision allowing the fine to be purged

upon completion of the forms.


      AFFIRMED in part, REVERSED in part, and REMANDED with instructions.



TORPY, C.J., and SAWAYA, J., concur.




                                            4